Citation Nr: 0124465	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  01-05 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 




INTRODUCTION

The veteran had active service from March 1944 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for a right knee disorder.  

In the discussion in the August 2000 rating decision, the RO 
also denied entitlement to service connection for a left knee 
disorder, although this was not listed as an issue.  The 
veteran submitted a Notice of Disagreement with this decision 
in April 2001.  A Statement of the Case was provided 
discussing this issue and providing notice of the appropriate 
laws and regulations in May 2001.  Again, the issue of 
service connection for a left knee disorder was not listed on 
the cover page.  Regardless, in his June 2001 substantive 
appeal, the veteran stated that he was awarded the Purple 
Heart for a left knee injury.  Accordingly, the Board finds 
that he has perfected an appeal of this claim.  See 38 C.F.R. 
§ 20.200 (2001); see also 38 U.S.C.A. § 7105(a), (d) (West 
1991) ("Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished . . . ."); 38 C.F.R. 
§§ 20.101, 20.200 (2001).

In the June 2001 substantive appeal, the veteran also claimed 
service connection for a right knee disorder as secondary to 
a left knee disability.  As this issue has not yet been 
addressed by the RO, it is referred to the RO for appropriate 
action.


REMAND

Since the August 2000 rating decision, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  Among other things, the VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The veteran's right knee disorder 
claim was denied as not well grounded.  This change in the 
law is applicable to all claims, as here, filed before the 
date of enactment of the VCAA and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

The final rule implementing the provisions of the VCAA 
concerning claims for benefits governed by part 3 of Title 
38, Code of Federal Regulations, has been published.  See 66 
Fed. Reg. 45,620 et seq. (Aug. 29, 2001).  This remand will 
give the RO an opportunity to develop these claims pursuant 
to the VCAA and these regulations.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran was wounded in action in January and March 1945 
and received the Purple Heart medal.  He injured his left 
leg/knee in January 1945 and his left arm in March 1945.  He 
contends that he was awarded the Purple Heart for injuries to 
his right and left knees.  He has submitted three buddy 
statements from fellow service members who report that the 
veteran injured his knee when the crew had to parachute out 
of a damaged plane in January 1945. 

Further development is warranted in this case.  It is unclear 
whether there may be additional service medical records 
available for the veteran; thus, on remand the RO should 
attempt to obtain any additional service medical records.  It 
is also unclear for which injury the veteran received the 
Purple Heart medal.  Thus, the RO should 



also attempt to obtain the veteran's service personnel 
records and clarify the reason for the award of the Purple 
Heart.

In March 2000, the veteran reported he had been receiving 
treatment for a right knee disorder at the Birmingham VA 
Medical Center (VAMC) since 1996 and that he was treated for 
his right knee at the Montgomery VAMC in late 1945 and early 
1946.  The RO obtained treatment records from the Birmingham 
VAMC dated from May 1999 through February 2000 only, and 
there is no indication that the RO has attempted to obtain 
treatment records from the Montgomery VAMC.  As VA treatment 
records are considered to be constructively of record, and 
may be relevant to the instant claim, the RO should obtain 
treatment records from the Birmingham VAMC dating back to 
1996, and from the Montgomery VAMC from late 1945 and early 
1946.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 
38 U.S.C.A. § 5103A(c) (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(2)).

In support of his claim, the veteran submitted an undated 
letter from a private physician, V. Alexander, M.D., who 
opined that the injuries the veteran sustained in January 
1945 could possibly have led to the arthritic changes in his 
knee that eventually caused him to undergo a total knee 
replacement.  On remand, the RO should, with any needed 
assistance from the veteran, obtain complete treatment 
records of the veteran from Dr. Alexander.  See 38 U.S.C.A. 
§ 5103A(b) (West Supp. 2001); 66 Fed. Reg. 45620, 45630-31 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(1)).

Finally, it is unclear whether the veteran's knee 
disabilities may be related to his reported injury in 
service.  This is a medical determination.  Therefore, the 
veteran should be scheduled for a VA orthopedic examination 
in order to obtain an opinion.  See 38 U.S.C.A. § 5103A(d) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-31 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).

Accordingly, this case is REMANDED for the following:



1.  Contact the National Personnel 
Records Center or any other appropriate 
organization and request any additional 
service medical records for the veteran, 
as well as all available service 
personnel records.  Obtain information 
regarding the specific reason for the 
veteran's receipt of the Purple Heart 
medal.  If these records are unavailable, 
a negative reply is requested.

2.  Ask the veteran to provide the names, 
addresses, approximate dates of treatment, 
and appropriate releases for the treatment 
records of all private care providers who 
treated the him for any right or left knee 
problems since his separation from 
service, including, but not limited to, V. 
Alexander, M.D.

3.  Ask the veteran to provide the names 
of any VA medical facilities at which he 
received treatment or evaluation for 
right or left knee problems since his 
separation from service.  

4.  Request all private treatment records 
identified by the veteran and associate 
them with the claims file.  Also, 
obtain any additional VA treatment records 
(including those from the Birmingham VAMC 
dating back to 1996 and from the 
Montgomery VAMC from late 1945 and early 
1946) reflecting treatment of the veteran 
or any other information deemed to be 
pertinent that is not already of record.  

5.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken. 

6.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, schedule 
the veteran for a VA orthopedic 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted, and the 
examiner should provide an opinion as to 
the diagnosis, date of onset, and etiology 
of any current right and left knee 
disorders.  The examiner should state 
whether it is at least as likely as not 
that any current right or left knee 
disorder had its onset during active 
service or is related to any in-service 
disease or injury, including the parachute 
jump in January 1945.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.

7.  Thereafter, review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  
Ensure that the medical report is 
complete and in full compliance with the 
above directives.  If the report is 
deficient in any manner or fails to 
provide the specific opinion requested, 
it must be returned to the examiner for 
correction.  38 C.F.R. § 4.2 (2001); see 
also Stegall v. West, 11 Vet. App. 268 
(1998).

8.  Review the claims file and ensure 
that no other notification or development 
action, in addition to that 


directed above, is required by the VCAA 
(codified at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001) and the final rule 
published at 66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001).  If further action is 
required, undertake it before further 
adjudication of the claims.

9.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, including 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d), and 
consideration of any additional 
information obtained as a result of this 
remand.  Then, if the decision with 
respect to the claims on appeal remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Then, the claims folder should be returned to the Board for 
further appellate consideration, if in order.  The veteran 
need take no action until he is so informed. He has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and to 
comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


